3. Protection of the environment through criminal law (
- Before the vote:
President-in-Office. - Mr President, once again, thank you very much. With your permission I would like to give the following statement on behalf of the Council.
We have considered the following amendment which the European Parliament's Committee on Legal Affairs has adopted. It is the new recital 12a.
I quote: 'Where a continuing activity proves after a lapse of time to give rise to environmental damage which may in turn give rise to criminal liability under this Directive, the question whether or not the perpetrator of the damage acted intentionally or negligently should be determined by reference to the time when the perpetrator became aware, or should have been aware, of the facts constituting the offence and not to the time when the perpetrator commenced its activity. It should be borne in mind in this connection that the prior grant of an authorisation, licence or concession should not constitute a defence in such circumstances.' End of quote.
We understand the intentions that have been expressed in this amendment. These matters belong under the competence of the Member States. We believe that the Member States will duly take into consideration these intentions.
Thank you.
Member of the Commission. - Mr President, this declaration may not amount to the same rhetoric as Mr Cohn-Bendit's. I have to read this declaration and I quote: 'The Commission took note of the following amendment adopted in the Committee on Legal Affairs: "Where a continuing activity proves after a lapse of time to give rise to environmental damage which may in turn give rise to criminal liability under this Directive, the question whether or not the perpetrator of the damage acted intentionally or negligently should be determined by reference to the time when the perpetrator became aware, or should have been aware, of the facts constituting the offence and not to the time when the perpetrator commenced its activity. It should be borne in mind in this connection that the prior grant of an authorisation, licence or concession should not constitute a defence in such circumstances.” We fully understand the concerns expressed in this amendment. These matters fall within the competence of Member States and we are confident that they will take due account of these important concerns.'
rapporteur. - (DE) Mr President, ladies and gentlemen, the two declarations prompt me to point out, for the benefit of those fellow Members who may not have fully understood what is going on, that these declarations form part of the compromise which we have agreed. We asked for clarification of two or three problems which has been provided in this way. However, the subject of the legislative procedure is of course solely the text as agreed jointly by us.
I have the letter here from the Chair of Coreper - which is currently chaired by Slovenia - which confirms that this text, if we adopt it today, will also be approved by the Council. That means, of course, that we will have agreement at first reading which will give us the legislative success that we want to achieve.